 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   JOHN WESLEY MANNING,                                 Case No. 2:20-cv-00856-KJD-VCF
 8                                           Plaintiff,                      ORDER
 9          v.
10   L ALCANTARA,
11                                         Defendant.
12          Plaintiff’s complaint was filed on May 12, 2020. Plaintiff did not pay the filing fees or
13   file an application to proceed in forma pauperis. He has taken no action of record since his
14   complaint was filed. On April 7, 2021, the Court ordered Plaintiff to show cause why his
15   complaint should not be dismissed for want of prosecution in accordance with Local Rule 41-1.
16   Plaintiff was warned that failure to respond would result in his complaint being dismissed.
17   Plaintiff failed to respond in any manner. Therefore, in accordance with Federal Rule of Civil
18   Procedure 41(a) and LR 41-1 and good cause being found, the Court dismisses this action for
19   want of prosecution.
20          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with
21   prejudice in accordance with Rule 41;
22          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for the
23   Defendant and against Plaintiff.
24   IT IS SO ORDERED.
25          DATED this 4th day of May 2021.
26
27                                                                ______________________________
                                                                  The Honorable Kent J. Dawson
28                                                                 United States District Judge
